Citation Nr: 1105841	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  03-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for traumatic 
arthritis of the right wrist with nonunion of the scaphoid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967 
and from May 1968 to May 1985.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Atlanta, Georgia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 2006, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  In June 2007 and July 2009, the Board remanded this 
matter to the RO, via the Appeals Management Center (AMC) for 
additional development.  


FINDINGS OF FACT

1.  While the service-connected right wrist disability results in 
nonunion of the scaphoid bone; false movement and marked 
deformity are not demonstrated.  

2.  Service-connected right wrist disability results in x-ray 
evidence of arthritis with objective evidence of pain on motion 
and functional loss.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 30 percent for nonunion of the scaphoid have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, Diagnostic Codes 
5010, 5212, 5214, 5215 (2010).  

2.  Affording the Veteran the benefit of the doubt, the criteria 
for the assignment of a separate 10 percent rating for traumatic 
right wrist arthritis resulting in painful and limited motion 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5215 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in July 2003 satisfied the duty to notify provisions 
regarding claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A March 2006 
letter generally described how VA assigns disability ratings and 
effective dates, and a June 2007 letter provided information 
concerning the Diagnostic Code used to rate the service-connected 
right wrist disability.  The March 2006 and June 2007 letters 
were followed by a readjudication of the claim by way of a 
Supplemental Statement of the Case. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the claims file.  
The Veteran identified relevant VA and private outpatient 
treatment records for the claimed disability and those records 
have been obtained and associated with the claims file.  In 
addition, the RO obtained workers compensation records and 
records relied upon by the Social Security Administration.  As 
noted, the Veteran provided testimony during the hearing in 
December 2006.  He has not referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA 
examinations in August 2003, August 2008, and February 2010.  
Concerns with respect to the August 2003 and August 2008 
examinations were addressed in the Board's June 2007 and July 
2009 Remand and will not be repeated here.  

As to the most recent February 2010 VA examination, the 
examination report references the Veteran's past medical history, 
recorded his current complaints, and include physical examination 
findings, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
examiner responded to the Board's questions in the July 2009 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
therefore concludes that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.



II.  Background

The Veteran's service treatment records reveal that he sustained 
a right wrist fracture while playing football.  During service, 
he underwent two surgical repairs, including a bone graft of the 
right carponavicular from the right olecranon.  In a July 1985 
decision, service connection was granted for post-traumatic 
arthritis of the right wrist.  An initial 20 percent disability 
was assigned under Diagnostic Code 5212, pertaining to impairment 
of the radius.  

An October 1997 MRI examination revealed non-union of the 
scaphoid bone with evidence of degenerative changes.  

In August 2002, the Veteran claimed entitlement to an increased 
rating for the service-connected disability.  In a November 2002 
statement, he reported that his scaphoid bone was "dying."  

During an August 2003 VA examination, the Veteran stated that his 
wrist condition worsened over the years.  He had chronic pain and 
wore a wrist splint.  He also described that the wrist was 
painful, weak, stiff, and tender to touch.  The examiner noted 
that the condition resulted in functional impairment consisting 
of limited use of the right hand, with no pushing, pulling, 
vacuuming, twisting, hammering, heavy use, firm grasping, or 
overhead use.  Reportedly, the condition resulted in 8 weeks of 
lost time from work.  

A physical examination revealed dorsiflexion and palmar flexion 
to 45 degrees, radial deviation to 10 degrees, and ulnar 
deviation to 20 degrees.  

In January 2004, in the decision on appeal, the RO granted a 30 
percent rating for the disability.  

An April 2005 VA orthopedic surgical consultation records noted 
that the right wrist condition "seems relatively stable" and 
that the Veteran preferred to maintain the current regimen of 
therapies.    

An April 2007 VA outpatient treatment record noted the Veteran's 
complaints of right wrist pain.  He was ordered to undergo EMG 
testing to rule out carpal tunnel syndrome and dequervian's 
teniosynovitis.  

An EMG in August 2007 did not show right median neuropathy.  In 
addition, a physical examination revealed normal wrist strength.  
He was advised to continue using the wrist splint and could take 
anti-inflammatory medication for osteoarthritis of the right 
radiocarpal joint.  

He underwent another VA examination in August 2008.  Therein, he 
described the condition as getting "progressively worse."  He 
described weakness in the wrist and reported that any use of the 
wrist, including pushing, pulling, twisting, hammering, or 
opening jars, caused sharp, shooting pain.  He took ibuprofen for 
the pain.  He was no longer employed.  

The physical examination revealed some atrophy along the radial 
portion of the wrist.  There was objective evidence of tenderness 
and weakness.  There was mild to moderate deformity.  
Dorsiflexion was to 50 degrees, palmar flexion was to 60 degrees, 
radial deviation was to 15 degrees and ulnar deviation was to 30 
degrees.  Movements were moderately limited due to pain.  In 
addition, there was a 5-degree loss of motion during repetitive 
motion testing.  

X-rays revealed an old nonunited and nonunion fracture of the 
scaphoid.  

VA outpatient treatment records in 2009 contain isolated 
complaints of right wrist symptoms.  

The Veteran underwent another VA examination in February 2010.  
The physical examination revealed no evidence of redness, 
swelling, or heat.  There was tenderness along the joint line and 
at the carpal bone level.  There was some wasting at the thenar 
eminence.  Range of motion testing revealed dorsiflexion to 20 
degrees with pain at 20 degrees, palmar flexion to 30 degrees 
with pain at 30 degrees, radial deviation to 10 degrees and ulnar 
deviation to 20 degrees, with no reports of pain.  There was no 
evidence of weakness, fatigue, lack of endurance, instability or 
incoordination, or additional loss of motion upon repeated 
testing.  Upon review of the x-ray of the wrist, the examiner 
stated that it showed nonunion of the scaphoid and mild 
degenerative joint disease at the radiocarpal joint.  

In addressing the Board's questions in the Remand directive, the 
examiner stated that he had no nonunion of the radius, but that 
the nonunion was only of the scaphoid bone.  He had no false 
movement and no marked deformity, although he did have some loss 
of bone substance.  

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155. Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2010).

In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2010).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2010).

Also, where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  

Here, the Veteran is in receipt of a 30 percent disability 
evaluation under Diagnostic Code 5212.  Under Diagnostic Code 
5212, a rating of 10 percent is warranted where there is malunion 
of the radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 30 percent (20 percent if minor) is warranted 
where there is nonunion in the lower half, with false movement 
without loss of bone substance or deformity.  Finally, a rating 
of 40 percent (30 percent if minor) is warranted where there is 
nonunion in the lower half, with false movement with loss of bone 
substance (1 inch, 2.5 cms) and marked deformity.  

The Board has reviewed the relevant evidence of record but finds 
that the criteria for a 40 percent rating under Diagnostic Code 
5212 are not met.  First, the disability in question is not shown 
to involve the radius.  However, as it involves a bone proximal 
to the radius and because the rating criteria do not specifically 
address a disability of the scaphoid, the Board finds that 
Diagnostic Code 5212 is the most analogous Diagnostic Code.  In 
this respect, the physical examination findings during the most 
recent February 2010 VA examination are most probative.  First, 
those findings do not show nonunion of the radius.  Rather, the 
findings, and the other x-ray findings of record, show nonunion 
of the scaphoid bone.  While there was evidence of some loss of 
bone substance, it was not quantified.  More significantly, 
however, there was no false movement, or marked deformity.  
Hence, a rating in excess of that currently assigned is not 
warranted.   

Even though the criteria for a higher rating are not met, the 
Board cannot ignore that the service-connected right wrist 
disability results in pain on motion, swelling, stiffness, 
limited motion, and x-ray evidence of osteoarthritic changes.  In 
general, all disabilities, including those arising from a single 
disease entity, are rated separately, and all disability ratings 
are then combined in accordance with 38 C.F.R. § 4.25.  However, 
pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to 
have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, 
however, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). Here, it is 
significant that Diagnostic Code 5212 is not predicated on 
limitation of motion.  

Diagnostic Code 5215, which addresses limitation of motion of the 
wrist, provides a 10 percent evaluation for either wrist (major 
or minor) when dorsiflexion is limited to 15 degrees, or, when 
palmar flexion is in line with the forearm.  A 10 percent 
evaluation is the maximum rating allowed under that code.  Normal 
range of motion of the wrist is dorsiflexion from 0 to 70 
degrees, palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 
degrees, and radial deviation 0 to 20 degrees.)  See 38 C.F.R. § 
4.71a, Plate I.  

Here, the objective evidence of record does not show that the 
right wrist disability results in dorsiflexion limited to 15 
degrees or palmar flexion in line with the forearm.  Rather, at 
worst, on examination in February 2010, dorsiflexion, even with 
complaints of pain, was limited to 20 degrees.  Prior results 
indicate a much greater range of motion.  In addition, palmar 
flexion has never been so restricted as to be in line with the 
forearm.  Hence, the disability does not approximate the criteria 
for a separate compensable rating under Diagnostic Code 5215.  

It is significant, however, that the disability results in 
arthritis that is documented by x-ray findings.  In this respect, 
arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each group of minor joints so affected.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  

Here, there is limitation of the wrist joint, but it is non-
compensable under Diagnostic Code 5215.  However, after 
considering the affects of functional loss caused by pain, the 
Board finds that a separate 10 percent rating is warranted for 
arthritis of the wrist joint.  

There are no other diagnostic codes pertaining to the wrist that 
would provide for a rating in excess of 10 percent in this case.  
Diagnostic Code 5213 governs impairment of pronation and 
supination, and to warrant a rating of 20 percent, for either the 
major or minor wrist, there must be loss of pronation beyond the 
last quarter of arc or there must be bone fusion with hand fixed 
near the middle of the arc or moderate pronation.  

Diagnostic Codes 5210 and 5211 are not applicable in this case 
because there is no evidence of nonunion of the radius and ulna 
with flail false joint (Diagnostic Code 5210), and there is no 
evidence of impairment of the ulna (Diagnostic Code 5211).  
Moreover, there is no ankylosis of the elbow, other impairment of 
the elbow, limitation of motion of the forearm, or limitation of 
supination and pronation shown; therefore, Diagnostic Codes 5205 
to 5209 and 5213 are not applicable.  

In sum, the preponderance of the evidence is against the claim 
for an increased disability rating for the service-connected 
residuals of a right wrist fracture, based on application of 
Diagnostic Code 5212; there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

However, the assignment of a separate 10 percent rating, but no 
higher, is warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 due to the arthritis of the joint, and painful motion 
that results in some limitation of wrist motion.  The criteria 
for the assignment of this 10 percent rating, but no higher, have 
been met during the entire appeal period, as there are no 
distinct periods where the Veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, here, the regular scheduler standards contemplate the 
symptomatology shown in this case, as was discussed above.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable the 
application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation is 
not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating in excess of 30 percent for traumatic 
arthritis of the right wrist with nonunion of the scaphoid is 
denied.  

A separate 10 percent rating, but no higher, for traumatic 
arthritis of the wrist joint resulting in functional loss with 
painful motion and limitation of motion, is granted, subject to 
the laws and regulation governing the payment of monetary 
benefits.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


